       Case 2:17-cr-01201-GMS Document 60 Filed 01/27/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-17-01201-001-PHX-GMS
10                  Plaintiff,                        ORDER
11   v.
12   Andrew Gustavo Barraza,
13                  Defendant.
14
15           Pending before the Court is Defendant Andrew Gustavo Barraza’s Amended
16   Motion for Compassionate Release. (Doc. 53.) For the following reasons, the Motion is

17   denied.
18                                       BACKGROUND

19           On July 16, 2018, Defendant pled guilty to one count of distribution of child

20   pornography. (Doc. 41.) Defendant received a ninety-seven-month sentence on July 18,
21   2018. (Doc. 42.) Defendant is currently incarcerated at Federal Correctional Institution
22   Lompoc with a projected release date of July 6, 2024. On November 20, 2020, Defendant

23   filed this motion seeking compassionate release due to his increased risk of COVID-19

24   complications from his underlying health conditions and the conditions in his prison

25   facility.

26                                        DISCUSSION
27     I.    Legal Standard
28           Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
          Case 2:17-cr-01201-GMS Document 60 Filed 01/27/21 Page 2 of 3



 1   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 2   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 3   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 4   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 5             (A) the court, upon motion of the Director of the Bureau of Prisons [BOP],
 6             or upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the [BOP] to bring a motion on
 7             the defendant's behalf or the lapse of 30 days from the receipt of such a
               request by the warden of the defendant's facility, whichever is earlier, may
 8             reduce the term of imprisonment . . . after considering the factors set forth in
               section 3553(a) to the extent that they are applicable, if it finds that –
 9             (i) extraordinary and compelling reasons warrant such a reduction . . . and
10             that such a reduction is consistent with applicable policy statements issued
               by the Sentencing Commission.
11
12   18 U.S.C. § 3582(c). Although § 3582(c) does not define “extraordinary and compelling
13   reasons,” the Sentencing Commission has identified four categories that may qualify:
14   serious medical conditions, advanced age, family circumstances, and a catch-all “other
15   reasons.” U.S.S.G. § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No.
16   17-cr-1101-JAH, 2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1
17       II.   Analysis
18             As it is dispositive of Defendant’s Motion, the Court addresses only whether
19   Defendant poses a danger to the community. In addition to showing extraordinary and
20   compelling reasons for release, Defendant must show he “is not a danger to the safety of
21   any other person or the community, as provided under [18 U.S.C. § 3142(g)].” 18 U.S.C.
22   § 3582(c)(1)(A)(ii). In making this determination, courts should consider “(1) the nature
23   and circumstances of the offense charged . . .; (2) the weight of the evidence against the
24   person; (3) the history and characteristics of the person . . .; and (4) the nature and
25   seriousness of the danger to any person or the community that would be posed by the
26   1
       Though, by its terms, the current policy statement applies to motions for compassionate
     release filed by the BOP Director, it does provide helpful guidance given the commission
27   has not amended the statement since the FSA was enacted or adopted a new policy
     statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
28   v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States v. Gross, No.
     2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).

                                                    -2-
       Case 2:17-cr-01201-GMS Document 60 Filed 01/27/21 Page 3 of 3



 1   person’s release.” 18 U.S.C. § 3142(g).
 2          Regardless of whether Defendant’s pre-existing conditions, combined with the
 3   COVID-19 pandemic, are extraordinary and compelling reasons for release, Defendant has
 4   failed to demonstrate he would not pose a danger to any person or the community if
 5   released. See United States v. Dade, 959 F.3d 1136, 1139 (9th Cir. 2020) (“[W]hether or
 6   not [a defendant] faces a risk from COVID-19 in prison has no bearing on whether he will
 7   be a danger to the community if released.”). Defendant was charged with distribution of
 8   child pornography, a serious offense. After the government conducted its first search of
 9   Defendant’s home and spoke to Defendant about him seeking out child pornography,
10   Defendant obtained another computer and again downloaded software to view child
11   pornography. (Doc. 58 at 3–4.) In light of the seriousness of Defendant’s offense,
12   Defendant’s decision to continue to access child pornography after a search was conducted
13   on his home, and the fact that Defendant is only halfway through his sentence, the Court
14   finds that Defendant remains a threat to public safety. See, e.g., United States v. Martin,
15   No. CR-08-00433-001-TUC-DCB (GEE), 2020 WL 6048328, at *2 (D. Ariz. Oct. 13,
16   2020) (denying compassionate release for an inmate suffering from several underlying
17   conditions due to his conviction for child pornography). Accordingly, Defendant’s Motion
18   is denied.
19                                       CONCLUSION
20          For the reasons set forth above, Defendant’s Motion is denied because he poses a
21   danger to the community.
22          IT IS THEREFORE ORDERED that Defendant’s Amended Motion for
23   Compassionate Release (Doc. 53) is DENIED.
24          Dated this 27th day of January, 2021.
25
26
27
28


                                                -3-
